Citation Nr: 0712114	
Decision Date: 04/25/07    Archive Date: 05/01/07	

DOCKET NO.  97-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as due to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1969.  This included service in Vietnam.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the VARO in Los 
Angeles, California, and the VARO in Honolulu, Hawaii.  A 
longitudinal review of the evidence of record reveals that by 
decision in October 2002, the Board concluded that the 
character of the veteran's discharge was not a bar to receipt 
of VA benefits.  In June 2004, the Board remanded the issues 
on appeal to the RO by way of the appeals management Center 
in Washington, DC, for further development.  Following the 
development, by decision dated in April 2006, the Board 
determined that new and material evidence sufficient to 
reopen a previously denied claim of entitlement to service 
connection for a disability of the right foot had not been 
submitted in the application to reopen the claim for service 
connection for right foot disability was therefore denied.  
Accordingly, that issue has been resolved.  The question of 
the veteran's claim for service connection of a skin disorder 
was again remanded to ensure full compliance with the 
directives of the June 2004 remand.  An addendum opinion from 
the VA contract (unclear) at the Tripler Army Center, 
dermatology service, in Honolulu, Hawaii, was accomplished 
and the case has been returned to the Board for appellate 
review.



FINDINGS OF FACT

1.  The veteran had almost 7 months of foreign and/or sea 
service during the Vietnam Era.  His military occupational 
specialty was as a helicopter pilot.

2.  Basal cell carcinoma and other skin lesions of 
unspecified etiology were first shown a number of years 
following service discharge and are not shown to be related 
to the veteran's service, including any time he spent in 
Vietnam.



CONCLUSION OF LAW

Basal cell carcinoma and other skin lesions were not incurred 
in or aggravated by active service and, are not presumed to 
have been incurred during such service.  38 U.S.C.A. §§1101, 
1110, 1111, 1112, 1113, 1116, 5102-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§5100, 5102, 5103A, 5106, 5107, 5126; 38 C.F.R. §§3.102, 
3.156 (a), 3.159, 3.326 (a).  Upon receipt of a complete or a 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, including any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. §3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. §5103(a); 
38 C.F.R. §3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The VCAA applies to all service connection claims.  As 
previously indicated by the United States Court of Appeals 
for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), those elements are:  (1) Veteran's status; 
(2) the existence of a disability; (3) a connection between 
the veteran's service and a disability; (4) the degree of 
disability; and (5) the effective date of the disability.  
Upon receipt of an application for service connection, 
therefore, VA is required to review the information and 
evidence presented with the claim, and to provide the 
claimant with notice about what information and evidence not 
previously provided, if any, will help in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.

A review of the evidence of record shows that VA has 
essentially complied with these mandates.  Letters regarding 
notification and assistance were provided the veteran in 
2002, 2003, and 2004.  In the June 2004 communication the 
veteran was told what the evidence had to show to establish 
entitlement to service connection.  He was informed that VA 
would help him get evidence for his claim.  He was also told 
how he could help VA.  He was informed that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  The veteran was not provided with a 
communication regarding the degree of disability or the 
effective date of the disability, as required by Dingess, but 
the Board finds this to be essentially harmless, especially 
in light of the fact that the claim has been denied and 
therefore there is no need to consider the questions of the 
degree of disability or the effective date of an award of 
disability benefits.

With regard to the duty to assist the veteran in obtaining 
evidence, both private and VA medical records have been 
obtained and associated with the claims folder.  The veteran 
was accorded a special VA skin examination by VA in May 2005.  
In September 2006 the physician who conducted the May 2005 
examination provided a medical opinion in which he indicated 
that he had reviewed the claims file and the available 
medical records for the veteran before expressing his 
opinion.

In view of the foregoing, the Board finds that VA has 
satisfied its duties to inform and assist the veteran in the 
development of his claim.  Any "error" to the veteran 
resulting from this development does not affect the merits of 
the claim or his substantive rights for the reasons discussed 
above, and they are harmless.  See 38 C.F.R. §20.1102 (2006).  
There is no reasonable possibility that any further 
assistance to the veteran would substantiate his claim.  See 
38 C.F.R. §3.159(d) (2006).

Pertinent Legal Criteria

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§1110; 38 C.F.R. §3.303.  

Also, certain disorders such as basal cell carcinoma may be 
presumed to have been incurred during service or manifested 
to a compensable degree within a specified time following 
separation from service.  See 38 C.F.R. §§3.307, 3.309.    

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between any claimed inservice disease or injury 
and the current disability.  Shedden v. Principi, 381 F. 3d. 
1163, 1167 (Fed. Cir. 2004), citing  Hansen v. Principi, 16 
Vet. App. 110 (2002); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran is entitled to presumption of service connection 
if he is diagnosed with certain diseases associated with 
exposure to certain herbicide agents.  See 38 C.F.R. §§3.307, 
3.309 (2006); 38 U.S.C.A. §1116 (West 2002 & Supp. 2005).  A 
veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. §3.307(d) are also 
satisfied:  Chloracne or other acneiform disease consistent 
with chloracne; Type 2 diabetes (also known as Type 2 
diabetes mellitus or adult onset diabetes); Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma; respiratory cancers (cancer of the 
larynx, bronchus, trachea); soft-tissue sarcoma; and chronic 
lymphocytic leukemia.  See 38 C.F.R. §3.309(e) (2006).

The diseases listed in §3.309(e) must have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneiform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall become manifest to 
degree of 10 percent or more within a year and respiratory 
cancers within 30 years, after the last day on which the 
veteran was exposed to an herbicide agent during active 
military, naval or air service.  See 38 C.F.R. §3.307(a) (6) 
(ii).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted for any condition for which the Secretary has 
not specifically determined the presumption of service 
connection is warranted.  See 67 Fed. Reg. 42,600-42,608 
(2002).

In this case, none of the veteran's diagnosed skin 
disabilities are classified as one of the enumerated diseases 
associated with Agent Orange exposure under 38 C.F.R. 
§3.309(e) (2006).  Consequently, the claim must be denied on 
this basis.

However, the regulations governing presumptive service 
connection for Agent Orange do not preclude the veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F. 3d.1039 (1994).  
Accordingly, the Board will proceed to evaluate the claim 
under the provisions governing direct service connection.  38 
U.S.C.A. §1110 and 38 C.F.R. §3.303.  

To establish service connection in these circumstances, the 
veteran must show affirmatively that his skin cancer is 
related to his active service.  The record reveals the 
veteran's skin cancer was not diagnosed for many years 
following service discharge.  The Board notes that the 
lengthy interval between the veteran's service and the 
initial manifestations of his skin cancer in the evidence 
weigh against a finding that he has skin cancer that is 
related to his active service.  See Maxson v. Gober, 230 F. 
3d. 1330 (Fed. Cir. 2000).

The only competent evidence that directly addresses the 
matter of a nexus between any current skin disability, to 
include skin cancer, and the veteran's reported exposure to 
herbicide inservice is the report of a VA service department 
skin disease examination of the veteran in May 2005, with an 
addendum in September 2006.  In that addendum, the 
dermatologist stated that the claims file and available 
medical records for the veteran were reviewed by him in May 
2005.  He noted that the diagnoses at that time were tinea 
versicolor, basal cell carcinoma, actinic keratoses, 
actinodermatitis, and erythema, multiforme.  He stated that 
"it is less than likely than not (less than 50 percent) that 
the patient's (the veteran) actinic keratoses are a result of 
Agent Orange exposure but it is highly unlikely that his 
other skin conditions are a result of or related to Agent 
Orange herbicide exposure.  Agent Orange has been associated 
with squamous cell carcinoma of the skin, of which actinic 
keratoses are a precursor.  However, in [the veteran's] case, 
evaluation of causation is difficult due to his sun exposure 
which is more strongly associated with the development of 
actinic keratoses." 

There is no medical opinion of record that relates any 
current skin disorder, to include skin cancer, to the 
veteran's service, to include any reported herbicide exposure 
during the Vietnam Era.  Thus, the Board finds that the 
competent medical evidence of record does not show that the 
veteran has any skin disorder etiologically related to 
disease, injury, or events during active service or during 
the first year following separation there from.  

The Board notes that as a lay person, the veteran himself 
does not qualify to opine on matters requiring medical 
knowledge, such as the etiology of any current skin cancer or 
skin disorder.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
regarding medical knowledge).
  
As the Board finds that the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, 
entitlement to service connection for basal cell carcinoma 
and other skin lesions is not warranted on a direct basis.


ORDER

Service connection for basal cell carcinoma and other skin 
lesions, to include as due to herbicide exposure, is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


